Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 12/21/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D NON-VOLATILE MEMORY SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD OF THE .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US Pub. 2017/0162594).
Regarding independent claim 10, Ahn teaches a method of manufacturing a semiconductor device (Figs. 2A-2H; para. 0041+), the method comprising: 
forming a first source layer (121) over a base (101) (Fig. 2A; para. 0049); 
forming a sacrificial layer (125) over the first source layer (Fig. 2A; para. 0050); 
forming an etch prevention layer (127 or 129) over the sacrificial layer (Fig. 2A; para. 0051-0053); 
forming a stack structure including first material layers (133) and second material layers (131) that are alternately stacked on each other on the etch prevention layer (Fig. 2A; para. 0054-0055); 
forming a channel structure passing through the stack structure, the etch DOCKET: PA4105-0prevention layer, and the sacrificial layer and extending into the first source layer (Fig. 2B; para. 0056-0057); 
forming a slit passing through the stack structure and the etch prevention layer and exposing the sacrificial layer (Figs. 2B-2D; para. 0058-0063); and 
forming a second source layer (151) directly coupled to the channel structure by removing the sacrificial layer exposed through the slit and filling a space from which the sacrificial layer is removed with a conductive material (Figs. 2E-2G; para. 0064-0067).
Re claim 14, Ahn teaches forming a channel hole passing through the stack structure, the etch prevention layer, and the sacrificial layer and extending into the first source layer; and forming a channel layer and a memory layer surrounding the channel layer in the channel hole (Fig. 2B; para. 0056-0057).
Re claim 15, Ahn teaches after removing the sacrificial layer (Fig. 2E), removing an exposed part of the memory layer of a lower portion of the channel structure to expose the channel layer (Fig. 2F; para. 0065-0066).
Regarding independent claim 16, Ahn teaches a method of manufacturing a semiconductor device (Figs. 2A-2H; para. 0041+), the method comprising: 
forming an etch prevention layer (127 or 129) over a sacrificial layer (125) (Fig. 2A; para. 0049-0050); 
forming a stack structure including first material layers (133) and second material layers (131) that are alternately stacked on each other over the etch prevention layer (Fig. 2A; para. 0054-0055); 
forming a channel hole passing through the stack structure, the etch prevention layer, and the sacrificial layer (Fig. 2B; para. 0056-0057); 
forming a channel structure including a channel layer and a memory layer that surrounds the channel layer in the channel hole (Fig. 2B; para. 0056-0057); 
forming a slit passing through the stack structure and the etch prevention layer to expose the sacrificial layer (Figs. 2B-2D; para. 0058-0063); 
removing the sacrificial layer exposed through the slit to expose a part of the memory layer in a lower portion of the channel structure (Fig. 2E; para. 0064); 
removing an exposed part of the memory layer to expose the channel layer (Fig. 2F; para. 0065-0066); and 
forming a second source layer (151) directly coupled to the channel layer by filling a space from which the sacrificial layer is removed with a conductive material (Fig. 2G; para. 0067).
Re claim 18, While Ahn does not discuss forming the etch prevention layer “to prevent the stack structure from being etched during an etching process for removing the exposed part of the memory layer”; this appears to be an inherent functional result of the structure of having an etch stop layer in the position of the device disclosed by Ahn; therefore, the limitations of claim 18 are considered to be met by the disclosure of Ahn. (Refer to MPEP 2114, I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US Pub. 2017/0162594) in view of Lee et al. (US Pub. 2012/0119283).
Re claims 11 and 17, Ahn teaches wherein the etch stop layer can comprise a variety of materials (para. 0051, 0053), but does not specifically disclose silicon carbonitride (SiCN); however, the use of silicon carbonitride (SiCN) as the material for an etch stop layer is known in the art as taught by Lee (Fig. 5E; para. 0126); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use silicon carbonitride (SiCN) as the etch stop material within the device of Ahn because is it considered obvious to select a known material based on its suitability for an intended purpose (MPEP 2144.07).

Allowable Subject Matter
Claims 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the specific sequence of steps required by these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898